COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 PATRICK DELACRUZ MORENO,                                    No. 08-12-00028-CR
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                       112th Judicial District Court
                                              §
 THE STATE OF TEXAS,                                        of Pecos County, Texas
                                              §
                            Appellee.                             (TC# 3156)
                                              §

                               MEMORANDUM OPINION

       Patrick Delacruz Moreno appeals his conviction of manslaughter. For the reasons that

follow, we affirm.

                                  FACTUAL SUMMARY

       Moreno was indicted for murder and entered a plea of not guilty before a jury. The

indictment was enhanced with a prior conviction for burglary of habitation. The jury found

Moreno guilty of manslaughter, a lesser included offense of murder.       The jury found the

enhancement paragraph of the indictment true, which raised the punishment from a second degree

to a first degree felony. TEX.PENAL CODE ANN. § 12.42(b)(West Supp. 2013). The jury assessed

Moreno’s punishment to imprisonment for a term of ninety-nine years.
                                             ANDERS BRIEF

       Moreno’s court-appointed appellate counsel has filed an Anders brief. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. [panel op.]

1978)(adopting the Anders procedure); see also Stafford v. State, 813 S.W.2d 503, 509-11

(Tex.Crim.App. 1991). In Anders, the United States Supreme Court recognized that counsel,

though appointed to represent the appellant in an appeal from a criminal conviction, had no duty to

pursue a frivolous matter on appeal. Anders, 386 U.S. at 744, 87 S.Ct. at 1400. Counsel was

thus permitted to withdraw after informing the court of his conclusion and the effort made in

arriving at that conclusion. Id.

       In this case, Moreno’s appellate counsel has concluded that after a thorough review of the

record, Moreno’s appeal is without merit. Counsel’s brief meets the requirements of Anders by

presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400.

       In accordance with Anders’s requirements, Moreno’s counsel has moved to withdraw.

Counsel states in his motion that he delivered copies of the motion and Anders brief to Moreno and

advised Moreno of his right to examine the appellate record and file a pro se brief. Moreno has

filed a pro se brief, amended brief, and a reply brief.

       Moreno’s pro se briefs assert three issues for our review: (1) his Due Process rights under

the Fifth and Fourteenth Amendments were violated; (2) Due Process violation by the use of

perjured or false testimony; and (3) the State’s investigation was impermissibly suggestive

creating false testimony and suppressed exculpatory evidence. Woven throughout his arguments


                                                  2
is the allegation of ineffective assistance of counsel which was not presented as a separate issue.

                                   INDEPENDENT REVIEW

       After counsel files a proper Anders brief, the court of appeals must conduct its own review

of the record to ascertain if there are any arguable grounds for the appeal. Stafford, 813 S.W.2d at

511. If a later pro se brief is filed after an Anders brief has been submitted on behalf of the

Appellant, the Court of Criminal Appeals has in Bledsoe stated an appellate court has two choices.

Bledsoe v. State, 178 S.W.3d 824, 826 (Tex.Crim.App. 2005). We may determine the appeal is

wholly frivolous and issue an opinion after reviewing the record and finding no reversible error.

Id. at 826-827. Alternatively, if we determine that arguable grounds for appeal exist, we must

remand for the appointment of new counsel to brief those issues. Id. at 827.

       We have thoroughly reviewed the record, counsel’s brief, and Moreno’s briefs in this case,

as well as correspondence related to the pro se brief and agree with counsel’s professional

assessment that the appeal is frivolous and without merit. Further, we find nothing in the record

that might arguably support the appeal. A discussion of the arguments propounded in the pro se

briefs would add nothing to the jurisprudence of the State.

                                         CONCLUSION

       We affirm the trial court’s judgment.



March 28, 2014
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)



                                                 3